                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CRYSTAL DENISE BRUNSON,                           :
                                                  :
               Plaintiff,                         :           CIVIL ACTION
                                                  :
               v.                                 :
                                                  :           NO. 18-5562
                       1
ANDREW M. SAUL,                                   :
Commissioner of Social Security,                  :
                                                  :
               Defendant.                         :
                                                  :

                                             ORDER

       AND NOW, this 26th day of July, 2019, following upon consideration of Plaintiff’s Brief

and Statement of Issues in Support of Request for Review (Doc. No. 10), Defendant’s Response

(Doc. No. 11), Plaintiff’s Reply (Doc. No. 12), Defendant’s Motion to Stay (Doc. No. 13), and

Plaintiff’s Response in Opposition to SSA’s Motion for a Stay (Doc. No. 14), and for the reasons

set out in the accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:

       1.      Defendant’s Motion to Stay is DENIED.2


1
        Andrew M. Saul became Commissioner of Social Security on June 4, 2019 and is
therefore substituted for Nancy A. Berryhill as Defendant in this suit. See Fed. R. Civ. P.
25(d)(1); 42 U.S.C. § 205(g) (Social Security disability actions “survive notwithstanding any
change in the person occupying the office of Commissioner of Social Security or any vacancy in
such office”).
2
       Whether to stay litigation is a matter left to a court’s discretion. See Bechtel Corp. v.
Laborers' Int'l Union, 544 F.2d 1207, 1215 (3d Cir. 1976). In exercising this discretion, a court
weighs the competing interests of the parties. See Landis v. N. Am. Co., 299 U.S. 248, 255
(1936). A stay should only be granted in “exceptional circumstances.” In re Chickie's & Pete's
Wage and Hour Litigation, 2013 WL 2434611, at *2 (E.D. Pa. June 15, 2013). In considering
whether to grant a motion to stay, a court is to evaluate: “(1) the length of the requested stay; (2)
the hardship that the movant would face if the stay was not granted; (3) the injury that a stay
would inflict on the non-movant; and (4) whether granting a stay would streamline the
proceedings by simplifying issues and promoting judicial economy.” Vasvari v. Rite Aid Corp.,
No. 09–2069, 2010 WL 3328210, at *2 (M.D. Pa. Aug. 23, 2010) (citing Landis, 299 U.S. at
254–55).
       2.      Plaintiff’s Request for Review is GRANTED.

       3.      The matter is REMANDED to the Commissioner for assignment to a new ALJ

               for a de novo hearing; and

       4.      The Clerk of Court is DIRECTED to mark this case CLOSED.




                                                     BY THE COURT:


                                  _______
Date: July 26, 2019                                  /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




        The Commissioner contends that a stay is warranted in light of an appeal it filed on April
5, 2019 in two cases (arising out of the United States District Court for the Middle District of
Pennsylvania) in which the same legal issue is present, i.e. whether a Social Security claimant
forfeits her Appointments Clause challenge by failing to raise it before her ALJ. (Doc. 13). The
Commissioner contends that granting a stay “will promote judicial efficiency and ensure
consistency on this critical issue.” (Id. at 2). Plaintiff asserts that a stay would further delay a
lengthy administrative process that has taken “almost 5 years.” (Doc. 14).
        Upon reviewing the relevant factors and weighing the risk of harm to both parties, the
Court is unconvinced that denying this stay will result in hardship to the Commissioner. On the
contrary, it is possible that granting the stay would unduly prejudice Plaintiff in this process
which, to date, has been lengthy. Further, judicial economy dictates that the Court deny the
motion. For these reasons, we deny the Commissioner's Motion to Stay.
